      Case 5:19-cv-00002-MTT-CHW Document 16 Filed 07/17/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION

MARTIN L. BLACKWELL,                              :
                                                  :
                                Plaintiff,        :
                                                  :
                        v.                        :        Case No. 5:19-cv-00002-MTT-CHW
                                                  :
ALETA GARDNER,                                    :        Proceedings Under 42 U.S.C. § 1983
                                                  :        Before the U.S. Magistrate Judge
                                Defendant.        :
                                                  :

                                             ORDER

       Plaintiff Martin L. Blackwell, an inmate presently confined at Washington State Prison,

has filed a pro se civil rights complaint asserting claims under 42 U.S.C. § 1983. (Doc. 10).

Consistent with a prior court order, (Doc. 13), efforts have been made to render service upon

Defendant Aleta Gardner. To date, however, the Court has been unable to serve Defendant Gardner

based on the information provided by Plaintiff.

       Because Plaintiff is proceeding in forma pauperis, he is entitled to rely on the Court to

effect service. “In forma pauperis litigants should be entitled to rely on the court officers and

United States Marshals to effect proper service, and should not be penalized for failure to effect

service where such failure is not due to fault on the litigant’s part.” Fowler v. Jones, 899 F.2d

1088, 1095 (11th Cir. 1990). Even so, in forma pauperis litigants may not remain silent and do

nothing to help effectuate service of process. Id. At a minimum, in forma pauperis litigants should

request service upon the appropriate defendants and attempt to remedy any apparent service

defects of which he has knowledge. Id.

       Accordingly, Plaintiff is hereby NOTIFIED that the Court received an unexecuted process

receipt and return for Defendant Gardner on July 15, 2019, indicating that Defendant Gardner is

                                                  1
      Case 5:19-cv-00002-MTT-CHW Document 16 Filed 07/17/19 Page 2 of 2




“no longer employed” at Washington State Prison. (Doc. 15). If Plaintiff wishes to pursue his

claims against Defendant Gardner, Plaintiff is DIRECTED to remedy the apparent service defect

concerning the Defendant by providing the Court with additional information, such as a current

mailing address, so that the Court may continue its efforts to effect service in the above-styled case

on Plaintiff’s behalf.

        SO ORDERED, this 17th day of July, 2019.


                                                      s/ Charles H. Weigle
                                                      Charles H. Weigle
                                                      United States Magistrate Judge




                                                  2
